PER CURIAM-.
The court having fully considered the petition filed by the defendant, appellant, on June 21, 1906, for leave to proceed further in the court below, on account of alleged newly-discovered evidence, and being clearly of the opinion that the alleged newly-discovered evidence is of a class of evidence which was always within the reach of the defendant, appellant, by the use of ordinary diligence, and, also, being of the opinion that it is immaterial because it relates to sheet metal spring supports:
It is ordered that the petition be, and the same is hereby, denied.